Ridgeway v Fetouh (2018 NY Slip Op 06414)





Ridgeway v Fetouh


2018 NY Slip Op 06414


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1043 CA 17-02083

[*1]SUSAN RIDGEWAY, PLAINTIFF-RESPONDENT,
vSALEH A. FETOUH, M.D., AND SALEH A. FETOUH, P.C., DOING BUSINESS AS BREAST SCREENING CENTER OF WESTERN NEW YORK, DEFENDANTS-APPELLANTS. 


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (ELIZABETH G. ADYMY OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
HOGANWILLIG, PLLC, AMHERST (DIANE R. TIVERON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered August 28, 2017. The order, insofar as appealed from, granted the motion of plaintiff for leave to renew her opposition to a prior motion and, upon renewal, denied the motion of defendants for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court